Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

2.	The abstract of the disclosure is objected to because on line 5, change “filer” to --  filter  --.  Correction is required.  See MPEP § 608.01(b).

3.	The disclosure is objected to because of the following informalities:
On page 20, par. 67, line 5, “63a” should be changed to – 63b  -- and on line 7, “63c” should be changed to --  63a  -- because 63c is closer to the fan 53 than 63a as seen in Fig.8(b).
Appropriate correction is required.

4.	Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 5, the comma “,” (first occurrence) should be deleted and on line 15, “filer” should be changed to --  filter  --.
In claim 13, line 2, change “adhere” to --  adhered  --.
In claim 15, line 3, change “filer” to --  filter  --. 
 Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 15-17, the applicant states that the holding unit holds the filter in a cylindrical shape “along a rotational axis of the first rotatable member” which is unclear since what part of the cylindrical filter is “along the rotational axis” (did the applicant mean that the longitudinal axis of the cylinder lies along the rotational axis direction thus giving a placement direction of the cylindrical filter). 
	In claim 1, line 18, the applicant states that the fan is connected to “one of opening end sides of said filter” which is unclear as to what would constitute the “one of opening end sides” since it was not described that the filter has “one of opening end sides”. 
	In claim 3, lines 2-3, applicant states the filter positioned “at a side of said first rotatable member than the fixing nip portion” is unclear  since it is not understood what position is  “at a side of the first rotatable member than the fixing nip portion”. 
	In claim 4, line 3, applicant states the filter is fixed at “one end and the other end” which is unclear what location on the filter is considered the “one end and the other end”. Additionally, it is unclear whether either  “one end or the other end” is the same as the “one of opening end sides” recited in claim 1. 
	In claim 5, the holding unit being at “a far side” from the nip is unclear. As seen in Fig.2(a),8(a), the filter unit 60 (50 in Fig.2a), it would appear the beam 63b (which is only one part of the holding member 63) would be further from a nip 101b than other parts of the holding member (see par.66) but it is unclear what would be considered a “far side”. 
	In claims 6 and 7, line 2, the holding unit (63) is provided with a shielding portion (63a) but it is unclear how this shielding portion would be at the “end portion”. It is unclear whether this “end portion” is the “opening end side” of claim 1 or the “one end or the other end” of claim 4. Additionally, claim 7 recites a “cage shielding portion” however is unclear how a “cage shielding portion” would differ from the “shielding portion” 63a in claim 6. The applicant does not explain what a “cage shielding portion” other than a shield can be used with the cage (see par. 73). 

6.	Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The applicant claims an image forming apparatus including a fixing unit having a first rotatable member and a removal unit positioned near the fixing unit; the removal unit including a sheet-like filter having a base layer and a collecting layer laminated on the base layer, a holding unit to hold the filter in a cylindrical shape with the base layer outside and the collecting layer inside, the filter longitudinal axis lying along (parallel) to the rotational axis direction of the first rotatable member, and a fan connected to a lateral opening end of the cylindrical filter so as to generate an airflow inside the cylindrical filter which causes air to pass from the outside of the filter to the inside of the filter which is not anticipated or rendered obvious by the prior art of record. 

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nojima teach a filter unit near and upstream of the fixing unit. No et al. and Yamamoto et al. teach cylindrical filters. Hattori (JP) teach a curved filter. Kawasumi teach a two part filter. Nojima et al. teach a related application by the same inventors. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852